Citation Nr: 0923919	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-17 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Whether a timely substantive appeal was filed with 
respect to an April 2006 decision denying entitlement to a 
total disability rating based on individual unemployability 
(TDIU).

3.  Entitlement to service connection for residuals of cold 
injuries of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army 
from July 1952 to April 1955, to include service in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision and a 
June 2007 administrative decision by the Hartford, 
Connecticut, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The September 2005 
decision denied service connection for residuals of frostbite 
injuries and granted service connection for PTSD, rated 30 
percent disabling from March 22, 2005, the date of receipt of 
the claim.  The June 2007 decision informed the Veteran that 
the June 2007 submission of a VA Form 9, Appeal to Board of 
Veterans' Appeals, was not timely to perfect an appeal for 
entitlement to TDIU.

In a March 2008 decision review officer decision issued 
during the course of this appeal, the RO granted entitlement 
to a 50 percent evaluation for PTSD, effective March 22, 
2005.  The Veteran has indicated that this grant does not 
satisfy his appeal, and he wishes to continue with appellate 
review of the issue.

The issue of service connection for cold injury residuals is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  PTSD is manifested by intermittent depression, 
nightmares, flashbacks, sleep difficulty, social isolation, 
impaired impulse control, and difficulty establishing work 
relationships, resulting in occupational and social 
impairment with reduced reliability and productivity; there 
is no suicidal ideation, obsessional behavior, violence, or 
impairment of the ability to function independently, 
appropriately and effectively.

2.  The Veteran was notified of the denial of entitlement to 
TDIU in April 10, 2006 correspondence, and a statement of the 
case was issued in October 2006.  No correspondence which 
could be construed as a substantive appeal on that issue was 
received prior to June 28, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.130, Diagnostic 
Code 9411 (2008).

2.  No timely substantive appeal has been received with 
regard to the issue of entitlement to TDIU.  38 U.S.C.A. 
§§ 5107, 7105 (West 2007); 38 C.F.R. §§  3.102, 20.200, 
20.202, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The Board need not discuss the VCAA in the context of the 
timeliness of a substantive appeal for entitlement to TDIU.  
The issue presented is decided as a matter of law.  The facts 
are not in dispute.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).

With regard to PTSD, the appeal arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required with respect to PTSD.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection for PTSD.  This duty includes assisting 
the Veteran in the procurement of service treatment records 
and pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO has associated with the file all available service medical 
records; the Veteran's original service treatment records are 
unavailable and presumed destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) storage facility in 
St. Louis, Missouri.  VA treatment records from October 2003 
to July 2008 are of record, and the veteran has submitted lay 
statements from his wife and a neighbor.  He has stated that 
he receives no treatment outside of VA.  Several VA 
psychiatric examinations have been conducted.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.

Evaluation of PTSD

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the Board finds 
that staged ratings would not be appropriate, as the reported 
symptomatology have been consistent over the entire appeal 
period.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides that for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is assigned. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, is rated 70 percent 
disabling.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
rated 100 percent disabling.  38 C.F.R. § 4.130. 

VA treatment records from October 2003 to July 2008 reveal 
that the veteran was referred for psychiatric evaluation and 
treatment in January 2005, following a positive PTSD screen.  
The Veteran reported feeling depressed and at loose ends.  He 
was not working after being fired for acting inappropriately 
towards a group of Asian customers.  He complained of 
insomnia, occasional nightmares, and self-imposed isolation.  
He had occasional suicidal ideation, but no plan or intent.  
A Global Assessment of Functioning (GAF) score of 47 was 
assigned.  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

Treatment records reflect some waxing and waning of 
depression and nightmares, often connected with adjustment of 
his medications.  The Veteran participated in group therapy.  
In May 2005, a GAF score of between 40 and 50 was assigned.  
The Veteran was active with his family and his dog.  He would 
babysit for his grandchildren, and helped care for elderly 
aunts.  His wife died in November 2005, and the Veteran 
reported feeling lonely since then.  A GAF score of 40 was 
assigned in May 2006; the Veteran continued to attend group 
therapy.  In October 2006, during an individual therapy 
session, the Veteran reported that he was having nightmares 
and intrusive thoughts of his stressors several times a week, 
often triggered by news about Iraq.  He avoided fireworks, 
war movies, and other reminders.  He reported ongoing sleep 
problems and depression, and stated that he had no friends.  
He isolated himself.  Subsequent group therapy notes indicate 
that the Veteran was symptomatic, but stable.  A GAF score of 
45 was assigned in March 2007.  In June 2008, the veteran 
reported that he had stopped his medication, but did not 
offer a reason.  It had seemed to help his irritability and 
depression.  He had nightmares once or twice a month, and 
flashbacks multiple times a month.  He stated that he grew 
frustrated easily.  He socialized only with his family.  

A VA PTSD examination was conducted in May 2007.  The Veteran 
complained of ongoing nightmares, flashbacks, and intrusive 
thoughts.  He avoided reminders of the war, and reported a 
heightened startle reflex and hyperarousal.  He was 
irritable.  The Veteran was fired after having a problem with 
some Asian customers.  His social isolation had increased 
since the death of his wife; he lived "like a hermit."  He 
lacked motivation and energy, and reported episodic suicidal 
ideation without plan or intent.  He did spend time with his 
children and grandchildren.  He paid less attention to 
personal hygiene lately, but this was related to pain, and 
not to PTSD.  He was casually but neatly dressed at the 
interview.  Mood was dysphoric and affect was congruent and 
restricted.  He was slightly paranoid.  There was no evidence 
of a thought disorder.  A GAF score of 47 was assigned.  The 
doctor described the Veteran as "symptomatic, though 
stable."

The same doctor saw the Veteran again in October 2008, for a 
second VA PTSD examination.  The Veteran reported that he had 
recently been awarded a 100 % rating by VA.  The Veteran 
reported continued PTSD symptoms, but he described 
improvement in their severity.  He had nightmares three or 
four times a month, and he continued to avoid reminders of 
Korea, such as the current news of Iraq.  He felt less 
irritable and he slept better due to medication.  He also 
stated his mood was "pretty good" despite continued social 
isolation.  The Veteran did report some socializing with one 
fellow Veteran.  He still thought about his own death, but 
did not have current suicidal ideation.  He was well groomed 
and neatly dressed.  Mood was euthymic and affect was mildly 
constricted, but appropriate.  Thought processes were logical 
and goal directed.  A GAF score of 50 was assigned, denoting 
continued PTSD symptoms with improvement.  The examiner noted 
that this may be attributable to the award of a total 
disability evaluation.  The doctor also commented that he had 
some concerns about the Veteran's competence.

The Board finds that the evidence of record does not warrant 
assignment of an evaluation in excess of 50 percent for PTSD.  
The evidence continues to show reduced reliability and 
productivity due to disturbances of mood and motivation, and 
the Veteran clearly has difficulty with social interactions 
outside his own family.  He is able to establish some 
relationships, however, as shown by his group therapy 
participation and development of a friendship with a fellow 
Veteran.  The Veteran is not shown to be disoriented, and 
while he is somewhat irritable, he has not been violent.  He 
continues to generally function well on his own.  The 
disability picture presented more closely approximates the 
criteria for a 50 percent evaluation.  This is supported by 
the consistent assignment of GAF scores reflecting a 
"serious" disability.  No increased evaluation for PTSD is 
warranted under the Schedule.

The Board has also considered the possibility of an 
extraschedular evaluation.  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008).  Here, as 
the signs and symptoms reported by the veteran are 
contemplated by the next higher Schedular evaluations, the 
Schedule cannot be said to be inadequate, and no further 
consideration of extraschedular evaluation is required.

Timeliness of the Substantive Appeal for Entitlement to TDIU

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after an SOC has been provided, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105A; 
38 C.F.R. § 20.200 (2000).  To be considered timely, a 
substantive appeal must be filed by the later of two dates: 
60 days following the date of mailing of the SOC, or the last 
day of the one-year period from the date of mailing of the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The time for filing may be extended 
upon a showing of good cause.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.303.

Here, the facts are not disputed.  In correspondence mailed 
April 10, 2006, the Veteran was notified that his claim of 
entitlement to TDIU was denied.  The letter informed the 
Veteran that if he disagreed with the decision, he should 
tell VA within one year of the notification.  The Veteran, on 
a VA Form 21-4138 submitted in April and June 2006, stated 
that he disagreed with the decision.  A statement of the case 
(SOC) regarding the TDIU claim was issued in October 2006; 
the accompanying notification letter provided instructions on 
how to perfect the appeal, and informed the Veteran of the 
applicable deadlines:

You must file your appeal with this 
office within 60 days of the date of this 
letter or within the remainder, if any, 
of the one year period from the date of 
the letter notifying you of the action 
that you have appealed.  If we do not 
hear from you within this period, we will 
close your case.  If you need more time 
to file your appeal, you should request 
more time before the time limit for 
filing your appeal expires.

The deadline for perfecting the appeal was, therefore, April 
10, 2007, the date one year from the notification of the 
adverse action.  A VA Form 9, Appeal to Board of Veterans' 
Appeals, was received by the RO on June 7, 2007.  A review of 
the claims file reveals no correspondence was received by the 
RO from the Veteran  which might be interpreted as a 
substantive appeal on the issue of TDIU.  The only 
correspondence received between the issuance of the SOC and 
April 2007 was a submission of additional evidence regarding 
evaluation of his PTSD, which did not reference his TDIU 
appeal.  

The Veteran has argued that the SOC was not accompanied by a 
Form 9, apparently in an attempt to show good cause of the 
lack of a timely substantive appeal.  The Board notes that 
the letter indicates a Form 9 was enclosed, but even if it 
was omitted in error, the letter clearly indicates that the 
use of that form is not necessary.  The letter also notified 
the Veteran that some kind of action, even a request for 
extension, must be taken prior to the expiration of the one 
year appeal period.  The Veteran appears to have sat on his 
appeal rights by taking no action on the appeal for TDIU.

In his June 2007 disagreement with the administrative 
decision denying the timeliness of the appeal, the Veteran in 
fact admits that his filing was not timely.  "...I have 1 year 
until April 10, 2007 to answer the appeal.  You were notified 
on June 6, 2007 by the DAV...."  He has not contended at any 
time that he submitted a substantive appeal regarding TDIU 
prior to the deadline.  He has also offered no explanation 
for his lack of timely action.

The Veteran's substantive appeal with regard to entitlement 
to TDIU was received two months after the April 2007 
deadline.  He admits this, but has shown no good cause for 
the failure to perfect the appeal in a timely manner.  
Because no substantive appeal was received in a timely 
manner, and no good cause for the failure is shown, the 
appeal with regard to the April 2006 decision denying 
entitlement to TDIU must be denied.



ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.

The appeal to establish that the veteran timely filed a 
substantive appeal with the denial of entitlement to TDIU in 
an April 2006 rating decision is denied.


REMAND

Part of VA's duty to assist under the VCAA includes providing 
the Veteran with an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that the evidence of record 
requires that the fact of a cold injury in service be 
conceded.  The RO has previously found the Veteran to have 
participated in combat, and hence his statements are 
sufficient proof of the occurrence of the injuries.  He 
served in Korea as an infantryman, during the winter months.  
He has submitted pictures of himself in the snow.  As his 
contentions are consistent with the facts and circumstances 
of his service, injury is conceded.

Moreover, there is some competent evidence of record that 
there is some current disability or symptomatology present 
which might be related to cold injuries.  The Veteran's wife 
and neighbor have submitted statements describing bleeding 
from the extremities during the winter, and complaints 
regarding the cold.  The Veteran has alleged the presence of 
arthritis of the hands and feet, though medical records do 
not confirm this disease.  Most importantly, VA doctors have 
indicated the possibility of a vascular disease of the 
extremities, and have noted the Veteran's history of cold 
injury in connection with this.

As there is credible, competent evidence of current 
disability, injury in service, and a possible nexus between 
the two, a VA examination is required to establish 
definitively any current diagnosis and a relationship to 
service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA Cold 
Injury Protocol examination.  The claims 
folder must be reviewed in connection with 
the examination.  Ask the examiner to 
state whether there is any current 
disability of either upper or either lower 
extremity, and if so, whether any such 
disability is at least as likely as not 
related to conceded cold injury in Korea 
during service.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


